Title: From George Washington to Major General William Heath, 18 November 1779
From: Washington, George
To: Heath, William


        
          Dear Sir,
          Head Quarters West Point Novr 18th 1779
        
        I was yesterday favored with yours of that date. I wish it was in my power to comply with your request for leave of absence at this time, but such will be the state of the Army in regard to General Officers, that I shall be left very destitute of assistance. General Sullivan has requested the liberty of Congress to retire from the service—General Putnam has obtained a short leave of absence and General McDougal informs me that from some alarming Symptoms of the stone he imagines he shall be under the necessity of laying by for the Winter—General Greenes attention is sufficiently taken up by the affairs of his department—several others who have not seen their families, a long time past, will expect that liberty this Winter—From the above view you will perceive that your presence will be indispensibly necessary, at least for a time. Should circumstances admit of your visiting your Family in the course of the Winter, I shall be glad to indulge you.
        I am again reduced to the necessity of acting the part of Clothier General, and have been forming estimates to make a delivery duly proportioned to the wants of the Army and the scanty stock on hand. If the Sub Clothiers of Connecticut & Massachusetts

will apply for their proportion of the Cloathing in Store, they shall have an order—But I beg you may request them, in making their returns, to make an allowance for their State supplies in hand, or for what they shortly expect. Mr Wilkinson the Clothier General writes me from Philadelphia that Mr Whitlesey the purchasing Agent for Connecticut informs him that he has provided “a competency of Shirts, Shoes Hats and under Cloaths.” This being the case they ought to draw no more of the above than they are absolutely in need of at present. I have also heard that the State Clothier of Massachusetts has lately received a supply of Shirts, but I can not tell how many—The sooner the Clothiers apply the better.
        I am in hopes from the returns of the Commissary, that we shall rub through notwithstanding the alarming state of our Magazines of Bread. The uncommon long spell of dry weather, has stopped most of the Mills above, which is the true reason of our present scarcity.
        When the two Connecticut Brigades are over, be pleased to direct Colo. Hazen to follow with his regiment—Waggons and Baggage. I am Dr Sir With great regard Yr Mo. Obet servt
        
          Go: Washington
        
      